IN THE SUPREME COURT OF TENNESSEE
                                AT JACKSON
                              (Heard at Memphis)
                                                                    FILED
                                                                     October 12, 1998
STATE OF TENNESSEE                         )             NO. 02S01-9711-CR-00094
                                           )                     Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk
              Appellee                     )
                                           )
v.                                         )             SHELBY COUNTY
                                           )
DEWAYNE B. BUTLER,                         )
FREDRICK D. BUTLER, and                    )
ERIC D. ALEXANDER                          )             (Interlocutory Appeal)
                                           )
              Appellants.                  )
                                           )             AFFIRMED



           ORDER SUBSTITUTING OPINION AND JUDGMENT


       It appearing to the Court that the original opinion in this case, filed

September 14, 1998, inadvertently stated that mitigating circumstances must be

proven beyond a reasonable doubt. Such a burden of proof is not required by the

provisions of Tennessee Code Annotated Sections 39-13-204(e)(1) and 39-13-207(d).




       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the

attached opinion and judgment be, and the same hereby is, substituted for the opinion

and judgment previously filed in this cause on September 14, 1998, without the further

taxing of costs.




                                                                 PER CURIAM